Case 1:16-cv-00894-LPS Document 183 Filed 11/05/18 Page 1 of 2 PageID #: 3852




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  ENZO LIFE SCIENCES, INC.

       Plaintiff,                                         Civil Action No. 16-cv-894-LPS

       v.

  HOLOGIC, INC., GRIFOLS
  DIAGNOSTIC SOLUTIONS INC., and
  GRIFOLS, S.A.

       Defendants.



                                    FI AL JUDGMENT IN A CIVIL CASE



            In view of the parties' Joint Stipulation ofNoninfringement (the "Stipulation"), and in

  order to permit appellate review of this Court' s constructions of certain claim terms in the

  patent-in-suit,

            IT IS HEREBY ORDERED AND ADJUDGED that:

  1.        The Stipulation is, in all things, adopted.

  2.        On Count I of the Amended Complaint (D.I. 28-1) alleging infringement against all

  defendants of U.S . Patent No. 6,221 ,581 ("the ' 581 Patent"), judgment of no infringement of

  claims 123, 155, 156, 157 and 158 of the ' 581 Patent is granted in favor of the Defendants

  Hologic, Inc., Grifols Diagnostic Solutions Inc., and Grifols, S.A. and against Plaintiff Enzo

  Life Sciences, Inc ..

  3.        All of the unadjudicated affirmative defenses and counterclaims in the Answer and

  Counterclaims of Defendant Hologic, Inc. to Enzo ' s Amended Complaint (D.I. 46), in the

  Answer and Counterclaims of Defendant Grifols Diagnostic Solutions, Inc. to Enzo ' s
Case 1:16-cv-00894-LPS Document 183 Filed 11/05/18 Page 2 of 2 PageID #: 3853




  Amended Complaint (D.I. 4 7), and in the Answer and Counterclaims of Defendant Grifols

  S.A. to Enzo ' s Amended Complaint (D.I. 176) are hereby dismissed without prejudice as

  moot, and defendants shall have the right to reassert any or all of such affirmative defenses

  and counterclaims, for example in the event of a remand to this Court following appeal of this

  final judgment.

  4.     The Court seeing no just reason for delay, the foregoing shall constitute the final

 judgment of this Court.




                                                  2
